DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation: “a first cartridge connector configured to receive a first cartridge containing a first vaping liquid and configured to vaporize the first vaping liquid upon activation” is unclear. 
The recited first cartridge connector is not defined with any specific structural elements. It is unclear how the recited connector device is capable of receiving a cartridge containing a vaping liquid and vaporizing the vaping liquid upon activation. How is a device for connecting something being activated? What does applicant mean by “upon activation?” The claim does not recite any activation means such as switches.

Regarding claim 1, the limitation: “a second cartridge connector configured to receive a first cartridge containing a second vaping liquid and configured to vaporize the second vaping liquid upon activation” is unclear. 
The recited second cartridge connector is not defined with any specific structural elements. It is unclear how the recited connector device is capable of receiving a cartridge containing a vaping liquid and vaporizing the vaping liquid upon activation. How is a device for connecting something being activated? What does applicant mean by “upon activation?” 
The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The recitation "a first cartridge containing a second vaping liquid" in line 4 renders the claim unclear, because it is not clear if it is referencing the first cartridge recited in line 2 or applicant means something else. 
Does the same first cartridge contain 2 different vaping liquid? The article before the first cartridge containing a second vaping liquid does not make this clear. If the cartridges are different cartridges, then it is unclear why the cartridge containing the second vaping liquid is labeled “a first cartridge.”
In view of above it is unclear what are being claimed by the two recited “connectors.” 

Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
The claim as drafted only requires that the connectors to be structurally capable of being connected something. Any object is capable of being connected (i.e. juxtaposed) to something. If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed cartridges. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Regarding claim 1, the limitation: “a microcontroller configured to create a blend of vaporized vaping liquid, the blend comprising the first vaping liquid and the second 
The microcontroller, according to the specification, is merely a computer processing device. It is unclear how a microcontroller is capable of blending some liquids. According to the specification, the microcontroller sends signals to other structures capable of mixing liquids. 
The cartridges are not recited as part of the claimed subject matter. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements. Thus none of the wherein clause, as currently presented, has patentable weight. The same applies to claims 2 and 6-9. The examiner notes that claim 6 does not positively claim a pulse-width modulator as part of the claimed subject matter. 
Claim 1 does not claim any structural elements which define a vaporizer. It is unclear how the claimed vaporizer is capable being activated to vaporize something. It is unclear how the connectors are structurally arranged such that the first and the second vaping liquids are blended, let alone blended in specific ratio. 

Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
	Regarding claim 3, it is unclear how the display and the at least one input are being arranged. The structural cooperative relationships between the connectors the display and the at least one input is unclear. Claims 1 and 3 are drafted as mere listing of structural elements. The same applies to claim 4. 
	In addition, in addition it is unclear where claim 3 ends. A claim is defined with a period at the end of the claim. 

In addition, the mobile device is not recited as part of the claimed subject matter. The wherein clause in claim 4 and entire claim 5, as currently presented, has no patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 20160325055). 
Regarding claims 1-9, Cameron discloses a vaporizer device (abstract) comprising a mixing chamber configured to receive a first amount of a first compound from a first container and to receive, in the mixing chamber, a second amount of a second compound from a second container (id.). The mixing chamber further configured to mix the first amount of the first compound and the second amount of the second compound to create a mixed compound, vaporizing the mixed compound to create a vapor, and expelling the vapor through an exhaust port for inhalation by a user (id.). 
[0045] The vapor device comprises a network access device allowing the vapor device to be coupled to one or more ancillary devices such as via an access point of a wireless telephone network, local area network, or other coupling to a wide area network, for example, the Internet. The processor can be configured to share data with the one or more ancillary devices via the network access device. The shared data can comprise, for example, usage data and/or operational data of the vapor device, a status of the vapor device, a status and/or operating condition of one or more the components of the vapor device 100, text to be used in a message, a product order, payment information, and/or any other data. Similarly, the processor can be configured to receive control instructions from the one or more ancillary devices via the network access device. For example, a configuration of the vapor device, an operation of the vapor 
[0046] In an aspect, the vapor device 100 can also comprise an input/output device 112 coupled to one or more of the processor 102, the vaporizer 108, the network access device 106, and/or any other electronic component of the vapor device 100. Input can be received from a user or another device and/or output can be provided to a user or another device via the input/output device 112. The input/output device 112 can comprise any combinations of input and/or output devices such as buttons, knobs, keyboards, touchscreens, displays, light-emitting elements, a speaker, and/or the like. 
[0063] The input/output device 112 can be used to select whether vapor exiting the outlet 114 should be cooled or not cooled and/or heated or not heated and/or magnetized or not magnetized. For example, a user can use the input/output device 112 to selectively cool vapor at times and not cool vapor at other times. The user can use 
[0174] The vaporizer generates data indicating a quantity of the vaporizable material consumed by the vaporizer in a defined period of time, and saving the data in the memory component. 
The examiner respectfully submits that all the claimed structural elements are disclosed by the prior art. On ordinary skill in the art would have been motivated to reprogram the processor of Cameron to use the device in another way. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
6/7/2021